t c memo united_states tax_court robert hunter and barbara a gridley et al petitioners v commissioner of internal revenue respondent docket nos filed date robert alan jones and declan j o’donnell for petitioners in docket nos and robert alan jones for petitioners in docket no henry e o’neill for respondent 1cases of the following petitioners have been consolidated herewith for purposes of this opinion ronald l and mattie l alverson docket no russell l sr and sally a fleer docket nos and robert h and barbara a gridley docket nos and arden l and barbara g blaylock docket no willis f ii and marie d mccomas docket no wesley armand and sherry lynn cacia baughman docket no and norman a cerasoli and estate of irene cerasoli deceased norman a cerasoli executor docket no contents background i kersting tax litigation before dixon v remand ii dixon v remand proceedings a b c d e f g h houston status conference los angeles status conference and the thompsons’ tax records for years other than and motion for limited expedited discovery and proposed expert witness testimony of victoria osborn las vegas special session osborn continued los angeles special session and motion for summary_judgment of 100-percent discount as sanction osborn concluded washington d c special session and petitioners’ opening brief award of appellate fees and our determination of the scope of the thompson settlement dixon v remand fee and expense requests discussion i application of sec_6673 ii adjustments to requested fees and expenses a b c d e f g h i j k l included in current request substantiation of fees jones’s hourly rate respondent’s objections to fees and expenses not fees and expenses included in petitioners’ dixon iii appellate fee request fees incurred during the appeal of dixon iii fees related to closed cases excessive time on opening brief client relations osborn proposed expert witness report motion for summary_judgment of 100-percent discount as sanction inadequately described entries miscellaneous objections and adjustment sec_42 conclusion -3- memorandum opinion beghe judge this is the second opinion in our third set of opinions on petitioners’ requests for attorney’s fees and expenses_incurred in the kersting tax_shelter project litigation after the discovery and disclosure of the misconduct of respondent’s trial counsel in dixon v commissioner tcmemo_1991_614 dixon ii vacated and remanded per curiam sub nom 26_f3d_105 9th cir on remand dixon v commissioner tcmemo_1999_101 316_f3d_1041 9th cir dixon v on remand dixon v commissioner tcmemo_2006_90 dixon vi supplemented by dixon v commissioner tcmemo_2006_190 dixon viii on appeal 9th cir date and date in our first attorney’s fees opinion dixon v commissioner tcmemo_2000_116 dixon iv supplementing dixon iii we awarded kersting project petitioners fees and expenses under sec_6673 b for representation services in this court rendered by attorneys joe alfred izen izen robert allen jones jones and robert patrick sticht sticht during the dufresne remand 2unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure in the second set of attorney’s fees opinions dixon v commissioner tcmemo_2006_97 dixon vii and young v commissioner tcmemo_2006_189 we responded to the supplemental mandate of the court_of_appeals for the ninth circuit to rule on kersting project petitioners’ requests for appellate attorney’s fees and expenses_incurred in the dixon v appellate proceedings in dixon vii we awarded appellate attorney’s fees and expenses under sec_7430 to kersting project petitioners represented in the dixon v appeal by john r irvine irvine and his partner henry g binder binder of porter hedges and by michael louis minns minns in young we awarded appellate fees and expenses under sec_7430 to kersting project petitioners represented in the dixon v appeal by izen and jones the current set of opinions pertains to fees and expenses kersting project petitioners incurred in this court during the remand from dixon v dixon v remand proceedings which resulted in dixon vi supplemented by dixon viii determining the terms of 3respondent and petitioners represented by sticht entered into a comprehensive settlement agreement for fees and expenses_incurred from through including the dixon v remand proceedings on date we ordered respondent to disburse dollar_figure to sticht’s clients in satisfaction of that agreement the thompson settlement early in the dixon v remand proceedings respondent agreed that kersting project petitioners would be entitled under sec_6673 to attorney’s fees and expenses_incurred in the dixon v remand proceedings all attorneys who represented kersting project petitioners in the dixon v remand proceedings have applied for attorney’s fees and expenses_incurred in the dixon v remand proceedings thi sec_4in the dixon v remand proceedings petitioners’ dockets were consolidated for purposes of hearing briefing and opinion with other docketed cases of kersting project petitioners represented by irvine izen minns and sticht 5the table below summarizes the legal fees and expenses by individual attorneys and in total kersting project petitioners have requested with respect to petitioners’ attorneys’ services in the dixon v remand proceedings attorney fees expenses total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure jones minns izen irvine binder dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in addition respondent agreed that non-test-case petitioners represented by sticht were entitled to recover fees and expenses totaling dollar_figure for services sticht rendered in the dixon v remand proceedings as part of the total award for sticht’s services see supra note declan o’donnell o’donnell has not filed a request for an award of attorney’s fees however jones and o’donnell provided joint representation to robert h and barbara a gridley the gridleys russell l sr and sally a fleer the fleers and arden l and barbara g blaylock the blaylocks we therefore assume that the motion jones filed on date is the gridleys’ fleers’ and blaylocks’ sole fee and expense request memorandum opinion covers fees and expenses petitioners incurred for jones’s services in the dixon v remand proceedings our most recent opinion dixon v commissioner t c __ dixon ix dealt with fees and expenses_incurred for services provided by irvine binder and other porter hedges attorneys a subsequent opinion or opinions will deal with the pending fee requests of kersting project petitioners represented by minns and izen in the dixon v remand proceedings in the tables below we summarize the fees and expenses petitioners have requested herein respondent’s objections fees and expenses we will allow over respondent’s objections and the amounts we hold petitioners are entitled to recover for jones’s services and expenses in the dixon v remand proceedings fee award fees petitioners request fees to which respondent objects fees allowed despite respondent’s objections fees disallowed fee award dollar_figure dollar_figure expense award dollar_figure dollar_figure dollar_figure dollar_figure expenses petitioners request expenses to which respondent objects expenses allowed despite respondent’s objections expenses disallowed expense award dollar_figure dollar_figure dollar_figure dollar_figure background the underlying facts in these cases are fully described in dixon ii dixon iii dixon iv dixon vi dixon vii young v commissioner supra dixon viii and dixon ix the parties have provided additional pertinent facts in petitioners’ fee request and respondent’s objections thereto the parties have not requested an evidentiary hearing and we have found a hearing unnecessary cf rule a i kersting tax litigation before dixon v remand petitioners are non-test-case petitioners in the kersting tax_shelter litigation the kersting tax_shelter litigation arose from respondent’s disallowance of interest deductions claimed by participants in tax_shelter programs promoted by henry f k kersting during the late 1970s and the 1980s respondent’s determinations of deficiencies against kersting tax_shelter participants eventually resulted in the docketing of approximately big_number cases in the tax_court most kersting project petitioners entered into piggyback agreements with respondent in which they agreed that their cases would be resolved in accordance with the outcome of a small number of test cases in dixon ii the court upheld the deficiencies resulting from kersting tax_shelter deductions claimed by petitioners in the test cases on date shortly after the entry of the court’s decisions in dixon ii respondent’s management discovered that before trial respondent’s trial attorney kenneth w mcwade mcwade and his supervisor honolulu district_counsel william a sims sims had entered into secret settlement agreements with test case petitioners john r and maydee thompson the thompsons and john r and e maria cravens the cravenses sims and mcwade had not disclosed the thompson and cravens settlements to their superiors the court or the other test case petitioners or their counsel the primary purpose and final effect of the thompson settlement was to provide the thompsons refunds more than sufficient to pay the fees of luis c decastro decastro the thompsons’ attorney to represent them in the test case trial respondent moved for the court to conduct an evidentiary hearing to determine whether the undisclosed settlement agreements had affected the tax court’s decision in dixon ii the court denied respondent’s motion for an evidentiary hearing entered decisions giving effect to the thompson and cravens settlements and allowed to stand the decisions sustaining respondent’s adverse determinations against the other test case petitioners we also denied motions to intervene in the thompson and cravens cases filed by izen and sticht on behalf of certain test case and non-test-case petitioners the test case petitioners other than the thompsons and the cravenses and the non-test-case petitioners seeking to intervene appealed to the court_of_appeals for the ninth circuit the court_of_appeals vacated our decisions in the test cases holding that an evidentiary hearing was necessary to determine whether the misconduct of respondent’s counsel had given rise to a structural defect voiding the judgment in dixon ii as fundamentally unfair or whether despite the government’s misconduct the judgment can be upheld as harmless error dufresne v commissioner f 3d pincite the court_of_appeals directed the tax_court to hold such a hearing and to consider the merits of all motions of intervention filed by affected parties in an unpublished opinion adair v commissioner 26_f3d_129 9th cir the dufresne panel goodwin ferguson and trott jj also affirmed our denials of the motions to intervene in the thompson and cravens cases on the ground that those decisions had become final to give effect to the direction of the court_of_appeals in dufresne to consider the merits of all motions to intervene by affected parties we further ordered the consolidation of non- test-cases with the remaining test cases petitioners were among the non-test-case petitioners whose cases were so consolidated during the course of the evidentiary hearing izen sought discovery of documents listed in respondent’s privilege log that pertained to respondent’s conduct following the trial of the test cases izen alleged that among other things respondent’s activities after date amounted to an effort to conceal the fraudulent conduct of the government attorneys in the test cases we denied izen’s discovery requests sustaining various privileges asserted by respondent see dixon iii procedural history of the evidentiary hearing iii developments following initial evidentiary hearing c denial of mr izen’s motion to compel production of documents after the evidentiary hearing we issued our opinion in dixon iii in that opinion we allowed the court’s decisions in dixon ii to stand holding that the misconduct of the government attorneys did not create a structural defect that prejudiced the court’s decision in dixon ii but amounted to harmless error we imposed sanctions against respondent by relieving petitioners of liability for the interest component of the addition_to_tax for negligence under former sec_6653 and the incremental interest attributable to the increased rate prescribed in former sec_6621 on date the next day after our issuance of the dixon iii opinion we referred the misconduct of sims mcwade and decastro to the tax court’s committee on admissions ethics and discipline in dixon iv we imposed additional sanctions pursuant to sec_6673 by ordering respondent to pay attorney’s fees of kersting project petitioners to investigate and present the evidence of sims’s and mcwade’s misconduct to the court the test case petitioners again appealed to the court_of_appeals for the ninth circuit we also certified the cases of non-test-case petitioners represented by izen sticht jones and declan j o’donnell o’donnell for interlocutory appeal after various procedural delays described in young v commissioner tcmemo_2006_189 the court_of_appeals accepted the interlocutory appeals of the non-test-cases but held them in abeyance pending resolution of the appeals of the test cases in the meantime minns replaced izen as appellate attorney for the dixons dufresnes and hongsermeiers later irvine and binder replaced minns as appellate attorneys for the dixons and dufresnes minns remained appellate attorney for the hongsermeiers and izen remained appellate attorney for the youngs and the owenses on date a different panel of the court_of_appeals d w nelson hawkins and wardlaw jj issued dixon v amended date reversing dixon iii and remanding the test cases the court_of_appeals held that the misconduct of the government attorneys was a fraud on the court for which no showing of prejudice was required dixon v pincite the court_of_appeals directed that we extend terms equivalent to those of the thompson agreement to appellants and all other taxpayers properly before this court id pincite the court_of_appeals left to the tax court’s discretion the fashioning of such judgments which to the extent possible and practicable should put these taxpayers in the same position as provided for in the thompson settlement id n the court_of_appeals took no action on the denial of izen’s discovery requests on date another panel of the court_of_appeals canby o’scannlain and t g nelson jj remanded the non-test- cases that had been appealed and held in abeyance directing further proceedings consistent with dixon v on date the tax_court received the primary mandate of the court_of_appeals the primary mandate vacating dixon iii on date the court received the supplemental mandate of the dixon v panel directing us to consider petitioners’ appellate fee requests ii dixon v remand proceedings a houston status conference on date after reviewing an april motion by respondent and petitioners’ status reports we scheduled a status conference to be held in houston on date on date we ordered the parties to file reports of their suggestions for the agenda of that status conference by date counsel for the petitioners whose cases had been consolidated for the dixon v remand proceedings as well as counsel for other kersting project petitioners filed such reports in his report o’donnell asserted that kersting project petitioners whose cases had been closed by stipulated decisions the closed cases should also be entitled to the benefit of the thompson settlement b los angeles status conference and the thompsons’ tax records for years other than and after the houston status conference it became obvious that the parties were in substantial disagreement about the terms of the thompson settlement specifically petitioners contended that the thompsons derived tax benefits from the thompson settlement that went beyond the stated terms of the settlement and decision documents petitioners also asserted that the benefit extended to taxable years of the thompsons other than and the taxable years at issue in the thompson test cases 6several kersting project petitioners whose cases had been closed by stipulated decisions subsequently filed or attempted to file motions to vacate decisions in hartman v commissioner tcmemo_2008_124 reconsidering and superseding lewis v commissioner tcmemo_2005_205 we held that the thompson settlement sanction will be imposed against respondent in the docketed cases of all kersting project petitioners in which stipulated decisions were entered on or after date the commencement_date of the court’s honolulu trial session at which the court and representatives of the parties agreed to use the test case procedure our hartman opinion is the subject of motions for reconsideration by respondent and some petitioners which raise primarily issues of implementation because the parties could not agree on the terms of the thompson settlement further evidentiary proceedings were required to determine those terms and provisions the court scheduled a status conference in los angeles which was held on date at this conference jones complained that respondent had failed to provide transcripts of the thompsons’ tax records jones argued that these records were needed to determine whether the terms of the thompson settlement extended to years other than and c motion for limited expedited discovery and proposed expert witness testimony of victoria osborn on date jones filed a motion for limited expedited discovery jones attached to this motion the declaration of victoria osborn osborn in anticipation of seeking to qualify her as an expert witness in her declaration osborn asserted that the internal_revenue_service irs could retrieve return view rtvue records which would contain information sufficient to satisfy jones’s request for the thompsons’ tax records osborn asserted that rtvue would provide line-by-line records of the thompsons’ tax returns whereas the individual master files imfs respondent had given petitioners provided only general information in an order dated date we granted jones’s motion for limited expedited discovery on date respondent’s counsel henry e o’neill o’neill sent jones a letter stating that respondent could provide petitioners only with imf transcripts and not rtvue transcripts respondent’s letter explained that rtvue transcripts had never existed for years before respondent further explained that rtvue files are automatically deleted after years and that therefore the thompson rtvue records were not available for through on date the court held a telephone conference in which counsel for the parties and the court discussed izen’s request for documents listed in respondent’s privilege log izen asserted that those documents were no longer subject_to privilege and would provide information about the thompsons’ tax records for the years through in an order dated date the court informed izen that those documents were not in the court’s possession and that izen should request them from respondent by motion during that conference jones stated that he would contact respondent informally with suggestions for possible alternative sources for rtvue transcripts on date jones sent respondent a fax reciting respondent’s general procedure for requesting rtvue transcripts jones did not provide or suggest alternative sources for rtvue transcripts on date respondent filed a status report including a copy of jones’s fax on date jones filed his status report again requesting that respondent provide him with the thompsons’ tax returns for the years through jones also requested that the court release certain documents under seal which had been provided by the thompsons’ estate_planning counsel pertaining to the thompsons’ through tax records on date respondent filed a supplement to the date status report in that report respondent had continued to assert that rtvue transcripts were no longer available for any of the years through and that they never existed for the years through the supplement contained the declaration of shirley smart smart a litigation coordinator at the fresno service_center that rtvue transcripts were no longer available for any of the years through and that rtvue records never existed for years before on date the court issued an order for production of all items described in the privilege log except item no the privilege log documents included the thompsons’ tax returns for and d las vegas special session osborn continued on date the court issued a scheduling order setting the first session of the evidentiary hearing for date in las vegas nevada and setting forth the agenda for the hearing the order stated that the hearing was to be held for the sole purpose of determining the terms of the thompson settlement it further stated that neither appellate fees nor the closed cases would be addressed during the evidentiary hearing on date jones filed petitioners’ motion for leave to submit out of time notice of expert witness and a notice of expert witness to which osborn’s proposed expert witness summary report was attached despite the late entry into the kersting project proceedings of the porter hedges attorneys counsel for the dixon v taxpayers informally agreed that porter hedges binder in particular would essentially serve as lead counsel in the dixon v remand proceedings on date binder filed petitioners’ motion to allocate the burden_of_proof to respondent on specified issues in determining of the terms of the thompson settlement on date o’neill informed petitioners that on date he had discovered the thompsons’ tax records and returns for the years through on september through the court held the first scheduled hearing session in las vegas during this session on date the parties submitted a joint stipulation of facts that included among its accompanying exhibits the tax records o’neill had rediscovered on date respondent also filed a motion in limine to exclude osborn’s proposed expert witness testimony because osborn’s report was little more than an outline the court postponed ruling on respondent’s motion to give osborn the opportunity to prepare a more detailed report on date jones submitted the superseding expert witness report of expert witness victoria osborn on date the court issued an order denying respondent’s motion in limine to exclude osborn’s testimony without prejudice to renew if her superseding report should fail to meet the requirements of rule of the federal rules of evidence e los angeles special session and motion for summary_judgment of 100-percent discount as sanction osborn concluded many factual issues remained unresolved after the las vegas session on date the court issued a scheduling order continuing the hearing to date in los angeles on date respondent filed a renewed motion in limine to exclude osborn’s testimony and her superseding report on date the court ordered jones to respond to that motion by date and jones filed a timely response on date the court granted respondent’s motion in limine because osborn’s report consisted primarily of legal conclusions which are not the proper subject of expert testimony see rule f fed r evid and even though the report was not admissible as expert testimony the court admitted the report into evidence for the sole purpose of ruling on respondent’s renewed motion in limine on date jones filed a motion to strike and for sanctions claiming osborn had been defamed by materials included in respondent’s renewed motion in limine on date the court denied jones’s motion to strike and for sanctions the court’s order made clear that the court had not considered the materials jones had complained about in ruling on respondent’s motion in limine moreover the court’s order also forewarned jones that the court would not be inclined to look with favor on the inclusion in his fee application_for post-mandate work in these cases of the time spent and expenses_incurred in the preparation of the motion to strike and for sanctions the court and counsel have been heavily burdened with attempting to resolve the multiple aspects of this difficult protracted and unique litigation it should have been clear to mr jones more than a year ago that ms osborn had nothing useful to offer in terms of producing relevant evidence to the court on date jones and o’donnell filed a motion for summary_judgment on behalf of petitioners gridley and fleer the motion contended that the court should respond to the dixon v primary mandate by granting the kersting project petitioners a 100-percent discount from the deficiencies as a sanction on 7in claiming that kersting project petitioners should be entitled to have the kersting deficiencies eliminated jones and o’donnell ignored the decision of the court_of_appeals in dixon v continued date respondent filed an objection to petitioners’ motion for summary_judgment of a 100-percent discount as a sanction citing rule b respondent asserted that petitioners were not entitled to summary_judgment because there were material facts in dispute agreeing with respondent we denied the motion for summary_judgment for failure to satisfy the requirements of rule b on date o’donnell and jones filed their pre- trial memorandum of petitioners gridley fleer in that pretrial memorandum o’donnell and jones again requested that we reconsider our denial of petitioners’ motion for summary_judgment of a 100-percent discount we retitled the memorandum as pre- trial memorandum of petitioners gridley fleer and motion for reconsideration of order denying motion for summary_judgment in an order dated date we denied o’donnell and jones’s motion for reconsideration of our denial of their motion for summary_judgment f washington d c special session and petitioners’ opening brief on date petitioners filed a motion for a third and final evidentiary hearing session on date we continued that we will not enter judgment eradicating all tax_liability of these taxpayers such an extreme sanction while within the court’s power is not warranted under these facts dixon v pincite issued an order setting the final hearing session for date in washington d c on date binder filed petitioners’ supplemental motion to allocate the burden_of_proof augmented by a memorandum of points and authorities on date in washington d c we commenced the final 2-day session of the dixon v evidentiary hearing on the second day of the washington d c session the kersting project petitioners agreed to submit a joint opening brief a task for which the parties acknowledged binder would do most of the work at that time binder noted that the brief would take hundreds of hours and referred to an earlier comment by izen that the opening brief would be a herculean effort counsel for respondent and the kersting project petitioners further informed the court that they agreed that attorney’s fees incurred during the dixon v remand proceedings should be awarded under sec_6673 rather than sec_7430 g award of appellate fees and our determination of the scope of the thompson settlement on date we ordered the parties to file reports by date explaining their views on how we should award attorney’s fees and expenses for the proceedings on remand and appellate attorney’s fees in response to the supplemental mandate of the court_of_appeals on date respondent filed a response to our order of date on date binder filed a 189-page joint opening brief that was signed by all petitioners’ counsel who had participated in the dixon v remand proceedings on date jones o’donnell and izen submitted a 21-page joint supplemental opening brief on date jones also submitted petitioners’ report responding to our order of date petitioners’ report was combined with the motion of appellant non-test-case petitioners for award of attorney’s fees and expenses in the motion petitioners requested an award of fees incurred through date on date we issued our opinion in dixon vi explaining our determination of the terms of the thompson settlement on date we issued our opinion in dixon vii awarding fees and expenses_incurred during the appeal from dixon iii to petitioners represented by porter hedges attorneys irvine and binder and by minns on date we ordered jones to respond to or rebut any conclusions reached in dixon vii on date jones filed his third supplement to petitioners’ request for an award of appellate attorney’s fees on date we issued our opinion in young v commissioner tcmemo_2006_189 awarding petitioners represented by jones and izen attorney’s fees and expenses_incurred during the appeal from dixon iii in young we awarded appellate fees and expenses for the period between date and date the date respondent had filed the motion for a status conference we specifically excluded from the awards fees and expenses postdating the appeal beginning with fees and expenses related to respondent’s request for a status conference on date h dixon v remand fee and expense requests on date we ordered petitioners to submit requests for attorney’s fees and expenses_incurred in the dixon v remand proceedings by date on date jones filed petitioners’ motion to extend the time to file such a request on date we granted petitioners’ motion for extension on date jones filed petitioners’ motion for an award of attorney’s fees herein referred to as petitioners’ current fee and expense request petitioners’ current fee and expense request included fees and expenses dating from date through date because the dates covered in petitioners’ current fee and expense request went back to date it included fees we had disallowed as premature in young v commissioner supra the invoices submitted covering the overlapping periods were identical except for the fees originally submitted on invoice nos and in petitioners’ appellate fee request which were submitted on a different invoice no in petitioners’ current fee and expense request other than the number of the master invoice in which the fees are listed there is no difference in the fees and expenses submitted on date we ordered respondent to submit a response to petitioners’ current fee and expense request by date on date respondent filed a response to petitioners’ current fee and expense request herein referred to as respondent’s current response in the current response respondent objected not only to the fees and expenses in petitioners’ current request but also to fees and expenses petitioners had requested in their date appellate fee request as part of respondent’s incorporation of respondent’s objections to the appellate fee request respondent attached copies of portions of respondent’s response to petitioners’ appellate fee and expense request pages and exhibit f of respondent’s date response and pages and exhibit e of respondent’s date response respondent spent little effort to clarify exactly which portions of the previous responses--attached or not--were incorporated in respondent’s current response in the current response respondent restated respondent’s objections from respondent’s date response to petitioners’ request for an award of appellate fees to dollar_figure in fees pertaining to closed cases dollar_figure in fees pertaining to matters unrelated to the dixon v remand dollar_figure related to osborn dollar_figure in undocumented expenses and the reasonableness of jones’s hourly rate of dollar_figure however exhibit f which respondent attached described only dollar_figure in fees and expenses related to the closed cases and dollar_figure in fees and expenses unrelated to the proceedings on remand and dollar_figure in fees and expenses related to osborn the response included no explanation of which fees petitioners had failed to substantiate even though exhibit e of respondent’s date response included more than dollar_figure in fees respondent specifically objected only to dollar_figure of the fees from exhibit e under the heading spreadsheet first supplement questionable entries robert allen jones time and fees in respondent’s current response respondent did not specify whether respondent was renewing previous objections to the remaining dollar_figure in fees and expenses included in exhibit e that were incurred before the remand period in the current response respondent also objected for the first time to dollar_figure in duplicate fees dollar_figure in appellate fees dollar_figure in fees pertaining to the closed cases dollar_figure in excess time spent preparing opening brief dollar_figure in fees and expenses pertaining to client relations and computations dollar_figure in fees and expenses that are objectionable for a variety of reasons and petitioners’ not having paid_or_incurred the fees and expenses for which they had applied on date petitioners filed a reply to respondent’s current response petitioners stated that the appellate fees respondent objected to were not part of petitioners’ current fee request petitioners also pointed out that exhibit e from respondent’s date response to petitioners’ appellate fee request contained numerous entries dated before the remand period and that jones had not included these entries in petitioners’ current fee and expense request in their reply to respondent’s response petitioners also conceded that they should not receive an award for entries related to the closed cases that they had included in their current request after conceding this point however petitioners argued that some of the entries respondent claimed were related to the closed cases were attributable to other matters petitioners provided a list of the entries they contended respondent claimed were related to the closed cases and the amounts of those entries petitioners agreed should be disallowed the entries petitioners conceded were related to the closed cases amounted to dollar_figure in fees and dollar_figure in expenses however among the entries petitioners claimed respondent objected to as related to the closed cases petitioners erroneously included fees and expenses respondent had objected to on other grounds i application of sec_6673 discussion the parties agree that attorney’s fees and expenses should be awarded under sec_6673 with respect to all petitioners who participated in the dixon v remand proceedings sec_6673 provides counsel’s liability for excessive costs -- whenever it appears to the tax_court that any attorney or other person admitted to practice before the tax_court has multiplied the proceedings in any case unreasonably and vexatiously the tax_court may require-- a that such attorney or other person pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct or b if such attorney is appearing on behalf of the commissioner of internal revenue that the united_states pay such excess costs expenses and attorneys’ fees in the same manner as such an award by a district_court 8the list provided in petitioners’ reply to respondent’s response also contained numerous computational errors and inconsistencies to avoid confusion we have not elaborated on which of respondent’s objections correspond to individual entries on petitioners’ list however we have disallowed on the pertinent grounds all those entries petitioners conceded are related to the closed cases 9we would expand the defined population entitled to awards to include kersting project petitioners whose interests were represented in the dixon v remand proceedings and who paid_or_incurred the obligation to pay fees and expenses of attorneys who provided services and have filed motions for awards during the kersting tax_shelter litigation this court awarded attorney’s fees and expenses under sec_6673 incurred in proceedings in this court--dixon iv--and under sec_7430 for fees and expenses_incurred in the dixon v appellate proceedings--dixon vii and young v commissioner tcmemo_2006_189 in dixon iv dixon vii and young we explained the distinction between fee-shifting prevailing_party statutes such as sec_7430 which are based on substantive policy that allows prevailing parties to recover their fees as compensation and fee sanction statutes such as sec_6673 which emphasize punishment and deterrence of party and attorney misconduct see 501_us_32 498_us_533 496_us_384 both sec_6673 and sec_7430 limit the award of fees to reasonable fees and expenses however fee-shifting statutes such as sec_7430 impose additional limitations that do not apply under the sanction statutes placing an hourly rate cap on fees imposing a net_worth limitation on taxpayers requesting reimbursement and allowing awards to be made only in favor of prevailing private parties in dixon iv we awarded fees and expenses under a b because those fees were directly related to the misconduct of respondent’s attorneys leading to our opinion and decisions in dixon iii in young v commissioner supra and dixon vii we denied awards of fees under sec_6673 following the reasoning in cooter gell v hartmarx corp supra pincite that the appeal of a decision to sanction a party’s conduct was not directly related to sanctionable conduct instead we awarded fees and expenses under sec_7430 because petitioners substantially prevailed on appeal in the dixon v remand proceedings we determined the terms and scope of the thompson settlement which directly related to the misconduct of sims and mcwade and our failure in dixon iii to get it right we now award fees and expenses under sec_6673 that are attributable to services jones performed during the dixon v remand proceedings ii adjustments to requested fees and expenses we now turn to respondent’s objections to fees and expenses in petitioners’ current fee and expense request as supplemented respondent first objects that the fees and expenses petitioners request were not reasonably incurred because jones has failed to substantiate that the fees were in fact paid_or_incurred respondent also objects to the reasonableness of hourly rates charged by jones and his staff fees and expenses petitioners did not submit in their current fee and expense request fees and expenses we declined to award in young v commissioner supra because they were related to the dixon v remand proceedings fees and expenses_incurred in preparing the appellate fee request fees and expenses related to the closed cases the number of hours jones’s staff spent on the opening brief fees and expenses attributable to client relations fees and expenses related to proposed expert witness osborn fees and expenses related to jones’s and o’donnell’s motion for summary_judgment of a 100-percent discount as sanction inadequately described fee and expense entries and miscellaneous other items a substantiation of fees respondent also objected in respondent’s response to petitioners’ current fee and expense request that petitioners have not substantiated the amounts they paid between date and date in petitioners’ date reply to respondent’s response jones attached a list of the amounts his clients had paid we therefore conclude that petitioners have substantiated the amounts paid b jones’s hourly rate respondent objects that jones’s hourly rate of dollar_figure is unreasonable and urges us to allow jones the same rate as we did in young v commissioner supra in which we awarded fees and expenses under sec_7430 respondent is arguing in effect that the capped rate under sec_7430 applies to sec_6673 we disagree as a fee-shifting prevailing_party statute sec_7430 places a cap on the hourly rate for an award of attorney’s fees sec_6673 however is a fee sanctions statute and its provisions require only that the fees awarded be reasonable sec_6673 does not impose a cap on hourly rates see 99_tc_533 jones’s rate is reasonable during the dixon v remand proceedings binder and irvine billed at rates ranging from dollar_figure to dollar_figure before and dollar_figure to dollar_figure during and after sticht billed at dollar_figure per hour for his services during the remand period respondent has agreed that binder’s irvine’s and sticht’s rates are reasonable at dollar_figure per hour jones’s rate approximates or equals the rates charged by binder and sticht jones’s rate is also less than the rate charged by irvine c respondent’s objections to fees and expenses not included in current request we next address respondent’s objections to fees and expenses petitioners did not include in their current fee and expense request in respondent’s response to petitioners’ request respondent renewed the objections from respondent’s date and date responses to petitioners’ date appellate fee request and its supplements these renewed objections date back as far as however petitioners requested fees and expenses_incurred only after date week after our receipt of the dixon v primary mandate in determining the award to petitioners in this opinion we have considered only those fees and expenses petitioners included in their current fee and expense request we therefore deny respondent’s objections to fees and expenses not included in petitioners’ current request d fees and expenses included in petitioners’ dixon iii appellate fee request petitioners’ current fee and expense request includes entries of dollar_figure in fees and dollar_figure in expenses that petitioners also included in their appellate fee request respondent argues that we have already addressed these fees and expenses in young v commissioner tcmemo_2006_189 and that petitioners cannot include them in their current fee request we disagree we disallowed these fees and expenses in young because they were related to the dixon v remand proceedings making premature their inclusion in petitioners’ appellate fee request however petitioners’ inclusion of those fees and expenses in their current fee and expense request is timely we make no downward adjustment to petitioners’ award on the basis of respondent’s objection that petitioners have included in their current fee and expense request fees and expenses we denied in young e fees incurred during the appeal of dixon iii respondent also objects that dollar_figure of fees and dollar_figure of expenses included in petitioners’ current fee and expense request are related to the appeal of dixon iii and not related to the dixon v remand proceedings those fees are as follows jones law clerk total hours dollar_figure dollar_figure dollar_figure amount dollar_figure big_number big_number in their reply to respondent’s response petitioners have stated that none of the entries in their current fee request relate to the dixon v appellate proceedings despite this claim however petitioners included fees and expenses related to the appellate fee request in their current fee and expense request petitioners’ request for appellate fees was not related to the proceedings on remand we awarded fees related to the appeal of dixon iii in young v commissioner supra petitioners’ final opportunity to apply for appeal-related fees has passed accordingly we disallow dollar_figure of fees and dollar_figure of expenses related to the appeal of dixon iii f fees related to closed cases respondent objects to dollar_figure of fees and dollar_figure of expenses related to the closed cases the hours and fees respondent claims are attributable to work on the closed cases are as follows hours dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure jones paralegal law clerk accountant total in their date reply to respondent’s response petitioners conceded that efforts to vacate stipulated decisions in closed cases are separate matters unrelated to the terms of the thompson settlement however petitioners argue that some of the entries respondent claims are related to the closed cases are not so related they have provided a list identifying hours amounting to dollar_figure in fees and dollar_figure in expenses they claim respondent incorrectly attributed to work related to the closed cases after reviewing the relevant entries we agree that respondent incorrectly attributed hours of attorney time to work related to the closed cases the entry dated date claim sec_1 hour of attorney time for conference call with o’donnell henry o neill irs re settlement stipulations attorney’s fees remand reopening partially settled cases and cannot be completely attributable to work related to the closed cases we therefore allow percent of that entry hours of jones’s services amounting to dollar_figure in fees we disallow the remaining dollar_figure hours of fee entries respondent objects to as related to the closed casesdollar_figure this results in reductions of petitioners’ fee and expense awards by dollar_figure and dollar_figure respectively g excessive time on opening brief respondent argues that the time jones’s staff spent on the joint opening brief is excessive and urges us to disallow a portion of the related fees respondent claims the number of hours jones’s paralegal and law clerk spent on the opening brief is not reasonable within the scope of sec_6673 respondent objects to a total of dollar_figure11 in fees related to 10in the list of entries petitioners claim respondent attributed to closed cases petitioners mistakenly included several entries to which respondent had objected for other reasons such as work related to osborn to the summary_judgment of a 100-percent discount as sanction inadequately described entries and entries otherwise unrelated to the dixon v remand proceedings we did not include these entries in our computation of entries related to the closed cases but in our computations of entries related to the appropriate corresponding objections however we have not allowed any of the entries petitioners have conceded are noncompensable 11respondent included dollar_figure of fee entries in both respondent’s objections to duplicate fees and respondent’s objections to excessive hours spent working on the opening brief we counted the dollar_figure only once in calculating the dollar_figure of fees respondent objects to in our fee award table see supra p because both sets of objections were to the same fees the opening brief the fees corresponding to this objection are as follows paralegal law clerk total hours dollar_figure dollar_figure dollar_figure amount dollar_figure dollar_figure dollar_figure respondent does not object to an award for any of the hours jones spent on the brief we disagree with respondent jones’s staff did not expend an excessive number of hours on the opening brief the entries in jones’s invoices make clear that jones and his staff were not only writing the supplement to the opening brief jones filed separately with izen and o’donnell but also helping binder with the joint opening brief in fact the billing statements porter hedges submitted specifically refer to a portion of the opening brief on which jones was working accordingly we make no deductions for time jones’s staff spent on the opening brief h client relations respondent objects to time respondent refers to as client relations respondent asserts that dollar_figure in fees and dollar_figure in expenses in petitioners’ current fee request are 12twenty-five law clerk hours and paralegal hours dedicated to the opening brief were included in respondent’s objections to entries submitted in both petitioners’ appellate and current fee requests there is no indication that petitioners have previously received any award for these hours attributable to client relations and should be disallowed those fees are as follows jones accountant total hours dollar_figure dollar_figure dollar_figure amount dollar_figure dollar_figure dollar_figure we disagree with respondent we may award fees for time spent on client relations if that time is sufficiently related to the matter for which petitioners are entitled to a fee and expense award see dixon vii moreover where petitioners do not provide the subject matter for client communications we may determine the amount of those communications that is compensable in this case if the subject matter of client communications is unclear we will allow petitioners an award of percent of the requested fee or expense in dixon vii we addressed the issue of client relations when we evaluated whether to award fees related to binder’s and irvine’s client conferences because we did not know the subject matter of these conferences we assumed that percent of the time spent in the conferences related to the appeal the matter for which we were awarding fees and the remaining percent related to noncompensable unrelated matters client relations and hand holding we then awarded fees for the portion of the time we allocated to appeal-related matters in young v commissioner tcmemo_2006_189 we applied the same approach in evaluating fee and expense entries that did not specify the subject matter of client communications we allocated percent of those communications to the appeals granting an award for that portion of the time and percent to unrelated noncompensable matters in the case at hand the majority of the fee entries respondent objects to as related to client relations are for the calculation of petitioners’ deficiencies and overpayments according to our decisions following dixon vi and viii these calculations were necessary to prepare the decision documents to be submitted to the court for entry of decision because petitioners have appropriately documented the compensable subject matter of these client-related matters we allow these entries in their entirety most expenses that respondent objects to as client relations are expenses for mailing copies of court filings to clients we disagree with respondent finding that these expenses are attributable to compensable aspects of client relations among respondent’s objections however are three client relations entries not attributable to the computation of client deficiencies and overpayments or mailing copies of court filings to clients we apply the same reasoning we applied in young v commissioner supra and dixon vii in determining the compensability of these three entries the first entry dated date is a letter to clients re status description of appeal possibilities this entry consists of dollar_figure hours of jones’s services amounting to dollar_figure in fees it is clear that these communications were not related to the matter on remand we disallow the fees pertaining to this entry the second entry is an expense labeled express to l wade because the subject matter of the letter is unclear we apply the approach of young v commissioner supra and dixon vii and disallow one-half of the fees pertaining to this entry dollar_figure the third entry review and execute joint letter to clients with declan comprises dollar_figure hours of jones’s services amounting to dollar_figure in fees in this case the contents of the communication are not clear so we disallow percent of the award requested reducing petitioners’ award by dollar_figure therefore we will deduct a total of dollar_figure in fees and dollar_figure in expenses from petitioners’ requested award because those sums are related to noncompensable client relations the fees and expenses we have disallowed under this heading are as follows fees jones accountant total expenses hours dollar_figure -0- dollar_figure amount dollar_figure -0- dollar_figure dollar_figure i osborn proposed expert witness report respondent objects to dollar_figure in fees and dollar_figure in expenses related to the services of proposed expert witness osborn the fees corresponding to this objection are as follows jones paralegal account manager total hours dollar_figure dollar_figure dollar_figure dollar_figure amount dollar_figure dollar_figure dollar_figure dollar_figure we deny any award of attorney’s fees or expenses related to osborn and her proposed expert witness report that were incurred after the filing of smart’s declaration on date in our order of date we stated that after receiving smart’s declaration jones should have known that osborn’s testimony would not be useful to the court and thus that fees and expenses related to osborn’s services that were incurred after that date were not reasonably incurred all fees and expenses that respondent objects to as related to osborn were incurred after date this is not the first time that a court has questioned the relevance and usefulness of osborn’s expert testimony in 81_fedappx_209 9th cir the court_of_appeals affirmed the district court’s unpublished_ruling in jones v united_states aftr 2d ustc par d nev that an affidavit osborn provided did not constitute newly discovered evidence that would have likely changed the outcome of the case the court_of_appeals similarly discounted osborn’s testimony in 70_fedappx_470 9th cir affg parenti v i r s aftr 2d ustc par big_number w d wash holding that arguments based on osborn’s testimony claiming the assessment against parenti was time barred and that the district_court had erred in excluding materials provided by osborn lacked merit see appellant’s or petitioner’s informal brief pincite in macelvain v commissioner tcmemo_2000_320 the tax_court rejected osborn’s testimony after determining osborn had no firsthand knowledge of the taxpayer’s cases docketed in the tax_court the tax_court recently sanctioned jones for attempting to use osborn’s testimony in gillespie v commissioner tcmemo_2007_202 affd on other issues 292_fedappx_517 7th cir and davis v commissioner tcmemo_2007_201 affd 301_fedappx_398 6th cir because her testimony addressed the post-cycle date theory previously rejected in dahmer v united_states aftr 2d ustc par big_number at big_number w d mo we also sanctioned jones in these cases for making frivolous arguments related to osborn’s proposed testimony we sustain in their entirety respondent’s objections to fees and expenses attributable to jones’s efforts to include the proposed expert witness report of osborn j motion for summary_judgment of 100-percent discount as sanction respondent objects to including in the award fees incurred in preparing and filing the motion for summary_judgment of a percent discount as a sanction and the motion to reconsider that motion claiming that motion was borderline frivolous respondent objects to dollar_figure in fees on these grounds as follows jones paralegal total hours amount dollar_figure dollar_figure dollar_figure dollar_figure big_number we agree with respondent and disallow fees incurred in the preparation and filing of the motion for summary_judgment of 100-percent discount as sanction in their entirety rule b governs the disposition of motions for summary_judgment filed in this court for the court to grant a motion for summary_judgment a the moving party must show the absence of dispute as to any material fact and that a decision may be rendered as a matter of law b the factual materials and the inferences to be drawn from them must be viewed in the light most favorable to the party opposing the motion c the party opposing the motion cannot rest on the mere allegations or denials but must set forth specific facts showing there is a genuine issue for trial 105_tc_141 citing 102_tc_666 in our order of date we denied the motion for summary_judgment of a 100-percent discount as a sanction stating the motion for summary_judgment does not appear to be a genuine attempt to resolve even in part the issues before the court it should have been obvious to jones and o’donnell that there were numerous outstanding issues of fact moreover on date even after we denied their first motion jones and o’donnell filed a second motion in which they asked the court to reconsider their motion for summary_judgment we summarily denied their date motion the day they filed it the primary mandate of the court_of_appeals in dixon v required us to determine the terms of the thompson settlement in dixon v pincite the court_of_appeals stated we will not enter judgment eradicating all tax_liability of these taxpayers such an extreme sanction while within the court’s power is not warranted under these facts instead we remand to the trial_court with directions to enter judgment in favor of appellants and all other taxpayers properly before this court on terms equivalent to those provided in the settlement agreement with thompson and the irs citation and fn ref omitted if we had awarded summary_judgment of a 100-percent discount as a sanction we would have completely disregarded the mandate of the court_of_appeals we deny in its entirety petitioners’ request for fees related to the motion for summary_judgment of a percent discount as a sanction k inadequately described entries respondent also claims that dollar_figure in fee entries in petitioners’ current request are not detailed enough to determine whether those entries are related to the proceedings on remand and thus compensable the hours and amounts attributable to those entries are as follows jones law clerk total hours dollar_figure dollar_figure dollar_figure amount dollar_figure dollar_figure dollar_figure the following amount to dollar_figure hours and dollar_figure in attorney’s fees brief with ml for dixon discussion re draft from binder on sanctions with ml call to o’donnell work on brief with ml conversation with joe izen work with ml on sentencing beghe order of re remittance to ml and soliation in their reply petitioners did not explain who ml is and why communications with ml would be necessary or the meaning of soliation as a result we cannot determine whether these entries are related to the dixon v remand proceedings we therefore disallow the corresponding dollar_figure of attorney’s fees respondent also identifies hours of law clerk services amounting to dollar_figure in fees that petitioners have not adequately described reviewed recent pleadings read recent pleadings calls to garrett gruen and hinrich and call from attorney binder petitioners have not explained the subject or purpose of any of the above entries any of which could pertain to something other than determining the terms of the thompson settlement we disallow dollar_figure of inadequately described law clerk fees petitioners’ fee request is reduced by a total of dollar_figure for inadequately described work l miscellaneous objections and adjustments respondent also objects on various grounds to including in the award dollar_figure in fees and dollar_figure in expenses as follows jones paralegal total hours dollar_figure dollar_figure dollar_figure amount dollar_figure dollar_figure dollar_figure the entries that respondent objects to under this heading include work related to a potential appeal a motion to recuse the judge and routine file maintenance the first of these objections concerns work related to a potential appeal to which a total of dollar_figure in fees is attributed dollar_figure hours of jones’s time amounting to dollar_figure in fees and hours of the paralegal’s time amounting to dollar_figure in fees we agree with respondent work related to a potential appeal is not related to the dixon v remand proceedings therefore we disallow dollar_figure in fees for services related to a potential appeal respondent also objects to an entry related to a motion to recuse the judge amounting to hours of paralegal time and dollar_figure in fees we agree with respondent petitioners never filed a motion to recuse we will disallow an award of fees amounting to dollar_figure related to this subject respondent objects to fee requests for routine file maintenance hours and dollar_figure in fees are attributable to paralegal time and hour amounting to dollar_figure in fees is attributable to attorney time we agree with respondent routine office tasks are not sufficiently related to the proceedings on remand therefore we disallow fees for these entries and deduct an additional dollar_figure in fees two other entries are not sufficiently related to proceedings on remand one for refund claims for hour of work at jones’s rate of dollar_figure per hour and another for powers of attorney for hour of attorney time amounting to dollar_figure we will not award fees for either of these entries and disallow an additional dollar_figure from petitioners’ requested amount respondent objects to dollar_figure in miscellaneous expenses express to declan o’donnell and express to l wade we deducted dollar_figure for the entry express to l wade earlier in our closed cases section accordingly we will not deduct that amount here again however we agree with respondent that the entry express to declan o’donnell is an inadequate description after considering respondent’s miscellaneous objections we reduce the requested award by a total of dollar_figure in fees and dollar_figure in expenses conclusion we disallow a total of dollar_figure in fees and dollar_figure in expenses from petitioners’ requested award our downward adjustments are tabulated below summary of disallowances objection fees expenses duplicative fees dixon iii appeal closed cases opening brief client relations osborn summary_judgment of a 100-percent discount inadequately described entries miscellaneous total -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after these amounts are deducted from the petitioners’ fee and expense request petitioners are entitled to an award of dollar_figure in fees and dollar_figure in expenses giving effect to our concluding determination in dixon ix we shall invoke our inherent power to require respondent to pay to petitioners additional_amounts equal to interest at the applicable rates for underpayments under sec_6601 and sec_6621 on dollar_figure and dollar_figure from date the date jones filed petitioners’ motion for attorney’s fees and expenses we shall address the manner in which the award is to be paid and its allocation among jones’s clients in the order implementing the determinations in this opinion to give effect to the foregoing an appropriate order will be entered
